DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1: claims 1-16 in the reply filed on January 28, 2021 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claimed limitation “…to an initial bias current for the laser and a current” in the last two lines of claim 11 should be changed to “…to an initial bias current for the laser”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (2009/192735).

Regarding claim 1, Horiuchi et al. disclose: apparatus to predict failure of a laser, comprising: a memory (510, 520, 540, 561) to store a reference model of bias current change for a laser as a function of time and temperature (Figs. 1-3, [0085]-[0093], [0096]); one or more sensors (thermometer located near the laser) to detect temperature ([0087], [0089], [0092]), elapsed operating time and bias current of the laser (Figs. 1-3, [0085]-[0093], [0096]); a processor (560 not including 561 in Fig. 3, 430 in Fig. 2) communicatively coupled to the memory and to the one or more sensors to: calculate: an actual bias current change ΔIA at a current laser temperature (current value at measurement time of day and temperature), and an expected bias current change ΔIE (predetermined value at the preceding measurement time of day and temperature), based at least in part on the reference model and an average operating temperature, subtract ΔIE from ΔIA, and determine if the difference exceeds a pre-defined value α (predetermined value in paragraph [0122]); and output a signal (prediction curve and failure prediction time point) if the difference is greater than α (Figs. 1-3, [0061], [0085]-[0093], [0096], [0114]-[0130]). 

Regarding claim 2, Horiuchi et al. disclose: further comprising an additional memory (550) to store an initial bias current for the laser (Fig. 3, [[0093]). 

Regarding claim 3, Horiuchi et al. disclose: the processor further to calculate ΔIA and ΔIE relative to the initial bias current (ΔIA and ΔIE calculated relative to initial bias current (current value before change)) (Figs. 1-3, [0061], [0085]-[0093], [0096], [0114]-[0130]). 

Regarding claim 4, Horiuchi et al. disclose: wherein α is a variable that reflects a level of risk tolerance (implicitly taught, changes in α changes the prediction curve and also changes the failure prediction time point). 

Regarding claim 6, Horiuchi et al. disclose: wherein the reference model of bias current change is obtained from reliability stress tests of lasers of similar type and construction to the laser (Fig. 3, [[0093]).

Regarding claim 10, Horiuchi et al. disclose: disposed in an optical transceiver module ([0003], [0071]).

Regarding claim 11, Horiuchi et al. disclose: one or more non-transitory computer-readable media (memory) comprising instructions that cause a laser failure monitoring system provided in an optical module, in response to execution of the instructions by the laser failure monitoring system, to: detect temperature, elapsed operating time and bias current of a laser communicatively coupled to the laser failure monitoring system (Figs. 1-3, [0048], [0061], [0085]-[0093], [0096]); calculate: an actual bias current change ΔIA at a current laser temperature (current value at measurement time of day and temperature), an expected bias current change ΔIE (predetermined value at the preceding measurement time of day and temperature), based at least in part on an average operating temperature for the laser and a reference model of bias current change for the laser as a function of time and temperature, the model stored in the laser failure monitoring system; subtract ΔIE from ΔIA, and determine if the difference exceeds a pre-defined value α (predetermined value in paragraph [0122]); and output a signal (prediction curve and failure prediction time point) to a user if the difference exceeds α, wherein the calculation of ΔIA and ΔIE are relative to an initial bias current for the laser (ΔIA 

Regarding claim 12, Horiuchi et al. disclose: wherein the initial bias current for the laser is one of: stored in a memory (550) or obtained by the laser failure monitoring system at an initial power-on of the laser (Fig. 3, [[0093]).

Regarding claim 14, Horiuchi et al. disclose: wherein the reference model of bias current change is obtained from reliability stress tests of lasers of similar type and construction to the laser (Fig. 3, [[0093]). 

Regarding claim 15, Horiuchi et al. disclose: wherein α is a variable that reflects a level of risk tolerance (implicitly taught, changes in α changes the prediction curve and also changes the failure prediction time point).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (2009/192735) in view of Chu et al. (9,916,850).

Regarding claim 5, Horiuchi et al. do not disclose: wherein α is programmable by a user. 
Chu et al. disclose: user programmable pre-defined value (col 5, lines 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi by making α a user programmable value in order to change the prediction curve and the failure prediction time point.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (2009/192735) in view of Lin (2018/0181454).

Regarding claim 7, Horiuchi et al. do not disclose: wherein calculation of the ΔIE includes calculation of the average laser temperature and, using the Arrhenius equation, a temperature acceleration factor. 
Lin discloses: calculation of the average laser temperature and, using the Arrhenius equation, a temperature acceleration factor ([0043], [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi by calculating the average laser temperature using the Arrhenius equation to factor in a temperature acceleration factor in order to more accurately predict the laser failure time point.

Regarding claim 16, Horiuchi et al. wherein, upon execution of the instructions, the laser failure monitoring system is further caused store laser temperature and the elapsed time in a memory (measurement time of day and temperature both stored) ([0087]-[0093]).
Horiuchi et al. do not disclose: calculate the average laser temperature and store the average laser temperature in a memory.
Lin discloses: calculation of the average laser temperature and, using the Arrhenius equation, a temperature acceleration factor ([0043], [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi by calculating the average laser temperature using the Arrhenius equation to factor in a temperature acceleration factor in order to more accurately predict the laser failure time point.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (2009/192735) in view of  Stewart et al. (2004/0161248).

Regarding claim 13, Horiuchi et al. disclose: wherein the initial bias current for the laser stored in a memory (550) (Fig. 3, [[0093]).
Horiuchi et al. do not disclose: stored in an EEPROM.
Stewart et al. disclose: biased current stored in an EEPROM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiuchi by storing the initial bias current in an EEPROM in order to retain the value without powering the memory.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the temperature acceleration factor is used to calculate an elapsed operating time adjusted for average laser temperature, and wherein the adjusted elapsed operating time and the reference model are used to calculate the ΔIE.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828